Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 1 of 45 PAGEID #: 12866




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                             Western Division - Cincinnati



 ANNETTE NAVARRO MCCALL, et al.,
                                          Case No. 1:17-cv-00406-DRC
                          Plaintiffs,
                                          Judge Douglas R. Cole
                 v.
                                          Magistrate Judge Karen L. Litkovitz
 THE PROCTER & GAMBLE
 COMPANY, et al.,
                  Defendants.



      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ DAUBERT MOTION TO
  EXCLUDE THE REPORT AND TESTIMONY OF PROFESSOR JEFFREY SEDLIK




4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 2 of 45 PAGEID #: 12867




                                                 TABLE OF CONTENTS

I.       INTRODUCTION ...............................................................................................................1
II.      PROFESSOR SEDLIK’S QUALIFICATIONS ..................................................................4
         A.        Professor Sedlik is eminently qualified to testify on copyright damages in
                   photography licensing cases and has so testified on numerous occasions...............4
III.     ARGUMENT AND AUTHORITIES ..................................................................................8
         A.        Overview of Professor Sedlik’s three methods used to calculate actual damages ..8
                   1.         The Market Rate Methodology ....................................................................9
                   2.         Navarro’s Fee Schedule Methodology.......................................................11
                   3.         The Model Fee Differential Approach .......................................................12
         B.        Professor Sedlik’s Table of Usages and License Tables provides a reliable
                   foundation for his Market Rate approach and Navarro Fee Schedule approach in
                   calculating actual damages for Defendants’ usage violations ...............................14
         C.        Navarro’s license fees she charged P&G did not limit the amount of her actual
                   damages claim and there is no legal requirement that she calculate her damages
                   based upon her licensing history with P&G. .........................................................24
         D.        The cases cited by Defendants in which courts have excluded expert testimony in
                   licensing cases as being too speculative are readily distinguishable and
                   Defendants ignore the fact that Professor Sedlik’s methodology has been
                   repeatedly accepted by numerous courts ...............................................................29
         E.        Professor Sedlik is qualified to calculate fraud damages and his methodology is
                   sound. .....................................................................................................................30
         F.        Defendants’ hodgepodge of additional criticisms of Professor Sedlik’s opinions
                   are either irrelevant or, at best, go to the weight and not admissibility of his
                   testimony ................................................................................................................32
                   1.         Defendants’ criticisms that Professor Sedlik self-corrected several errors is
                              not a Daubert issue and ignores that their own experts’ reports had
                              numerous errors which they failed to catch. ..............................................32
                   2.         Professor Sedlik makes clear that he is not offering any legal opinions in
                              this case and only cited to legal authorities in rebuttal to Defendants’
                              expert..........................................................................................................33
                   3.         Contrary to Defendants’ motion, Professor Sedlik does not purport to offer
                              an expert opinion on the “Additional Unauthorized Usages” ....................35
                   4.         Defendants’ differing views on the relevant facts in this case are not a
                              Daubert issue .............................................................................................35




                                                                      i

4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 3 of 45 PAGEID #: 12868




                   5.         Professor Sedlik properly considered the amount a willing buyer would
                              have been reasonably required to pay a willing seller at the time they
                              entered into a license, whereas Defendants’ two “experts” improperly
                              relied upon a retroactive analysis based upon information that would have
                              been unknown and unknowable to the parties at the time the license was
                              entered into.................................................................................................36
IV.      CONCLUSION ..................................................................................................................39




                                                                   ii
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 4 of 45 PAGEID #: 12869




                                                TABLE OF AUTHORITIES

                                                                                                                                   Page(s)
CASES

Atlantic Richfield Co. v. Farm Credit Bank of Wichita,
    226 F.3d 1138 (10th Cir. 2000) .........................................................................................29, 30

Baker v. Urban Outfitters, Inc.,
   254 F. Supp. 2d 346 (S.D.N.Y. 2003)......................................................................................30

Bandag, Inc. v. Al Bolser Tire Stores, Inc.,
   1985 WL 5702 (W.D. Wash. Oct. 21, 1985) ...........................................................................23

Chi-Boy Music v. Charlie Club, Inc.,
   930 F.2d 1224 (7th Cir. 1991) .................................................................................................27

Dash v. Mayweather,
   731 F.3d 303 (4th Cir. 2013) ...................................................................................................33

Ed Schmidt Pontiac-GMC Truck, Inc. v. DaimlerChrysler Motors Co.,
   2008 WL 668242 (N.D. Ohio Mar. 4, 2008) ...........................................................................34

Fletcher v. Vandyne,
    2009 WL 3789925 (S.D. Ohio Feb. 24, 2009).........................................................................21

Gaylord v. United States,
   678 F.3d 1339 (Fed. Cir. 2012)................................................................................................27

Hanson v. Alpine Valley Ski Area, Inc.,
   718 F.2d 1075 (Fed. Cir. 1983)..........................................................................................36, 39

Jacobellis v. Ohio,
   378 U.S. 184 (1964) (Stewart, J., concurring) ...........................................................................3

Karol Western Corp. v. Smith News Co.,
   2013 U.S. Dist. LEXIS 191840 (C.D. Cal. Aug. 23, 2013) (attached as Ex. 3
   to this response) .........................................................................................................................6

Leonard v. Stemtech Health Scis., Inc.,
   2013 WL 5311295 (D. Del. Sept. 23, 2013) ..........................................................................6, 7

Leonard v. Stemtech Int’l, Inc.,
   834 F.3d 376 (3d Cir. 2016)............................................................................................. passim

Louis Vuitton Malletier S.A. v. LY USA, Inc.,
   472 F. App’x 19 (2d Cir. 2012) ...............................................................................................23



                                                                     iii
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 5 of 45 PAGEID #: 12870




Oracle Corp. v. SAP AG,
   765 F.3d 1081 (9th Cir. 2014) .................................................................................................29

Polar Bear Prods., Inc. v. Timex Corp.,
   384 F.3d 700 (9th Cir. 2004) ...................................................................................................21

Rivera v. Mendez & Compañia,
   988 F. Supp. 2d 174 (D.P.R. 2013)..........................................................................................29

Semerdjian v. McDougal Littell,
   641 F.Supp. 2d 233 (S.D.N.Y. 2009).......................................................................................37

Sensonics, Inc. v. Aerosonic Corp.,
   81 F.3d 1566 (Fed. Cir. 1996)..................................................................................................23

Stross v. Hearst Comm’ncs, Inc,.
    No. 5-18-CV-01039-JKP-RBF (W.D. Tex. June 8, 2020) ......................................................27

STATUTES

Copyright Act.................................................................................................................................26

OTHER AUTHORITIES

Fed. R. Evid. 702 ...........................................................................................................................21




                                                                      iv
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 6 of 45 PAGEID #: 12871




                                   I.     INTRODUCTION

         Professor Jeffrey Sedlik is a renowned expert in the field of photography licensing who

prepared an expert opinion in this case regarding the amount of Plaintiff Annette Navarro’s

actual damages. Professor Sedlik has been qualified as a damages expert in numerous other

copyright-infringement cases involving photographs. He has used the same tried-and-true

damages methodology in this case as in his many other expert engagements, all with

substantially similar fact patterns. Professor Sedlik’s rigorous damages approach has always

survived the inevitable Daubert challenge in the many other copyright cases in which he has

opined on actual damages, yet Defendants here make the same, familiar attacks that other courts

have uniformly rejected. This Court should do the same. Professor Sedlik is eminently qualified

to render an opinion on actual damages in this case, and his methodology is rigorous, reliable,

and tested.

         Defendants make two primary arguments in moving to exclude Professor Sedlik’s

testimony. First, Defendants argue that Professor Sedlik allegedly is not qualified to render an

opinion on actual damages. This argument is truly frivolous. Professor Sedlik is the pre-eminent

expert in the country in calculating actual damages in copyright-infringement cases brought by

photographers.

         Second, Defendants urge that Professor Sedlik’s actual damages methodology is

speculative and unreliable. But the two primary damages methodologies—the market rate

approach and Navarro’s licensing fee approach—that Professor Sedlik used in calculating

hypothetical license fees in this case are the two standard accepted methodologies that courts

have repeatedly approved. Defendants take issue with the assumptions that underlie Professor

Sedlik’s methodologies, but these assumptions are based upon a rigorous, documented, and


                                                1

4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 7 of 45 PAGEID #: 12872




scientific methodology that Professor Sedlik has used in numerous prior engagements and which

has survived many other Daubert challenges unscathed.

           In attacking Professor Sedlik’s methodology, Defendants focus particular attention on

two issues: (1) the number of hypothetical licenses that Professor Sedlik utilized in his damages

calculations as documented in his “License Tables,” 1 and (2) the amount of actual damages that

Professor Sedlik calculated in comparison to the amount of license fees that P&G paid Navarro

in past transactions. Neither of Defendants’ wholly unqualified “experts” made any attempt to

understand, let alone address, the assumptions or methodology that went into the License Tables.

Rather, they simply “opined” that there are too many hypothetical licenses and the damages are

too high in comparison to the license fees that Navarro actually charged. These observations by

Defendants’ supposed experts do not remotely qualify as “expert” opinions, so Defendants’

motion is based on nothing more than lawyer argument.

           Regarding the first point, Professor Sedlik’s report contains a “Table of Usages” 2 that

meticulously documents 683 discrete instances of infringement committed by Defendants that

result in Professor Sedlik’s damages calculations based upon 674 hypothetical licenses itemized

in the License Tables. These tables are an accounting of the accumulation of Defendants’

numerous temporal, geographic, and media violations. For example, for the Daily Facials

product, Navarro licensed the use of her Image for three years from July 1, 2012 through June

30, 2015, in North America only, and for use on packaging, in-box brochures, the internet, and

press releases. See SOUF ¶¶77-79 (Doc. 204-1, #9439). But P&G violated the temporal,

geographic, and media restrictions by using Navarro’s Image for the Daily Facials product in

1
 Preliminary Expert Report of Prof Jeffrey Sedlik (Corrected), February 5, 2020, “Preliminary Report,” Exhibit R:
“Market Rates: Agencies - Licenses and Actual Damages, by License Number” and Exhibit W: “Navarro Fees:
Licenses and Actual Damages, by License Number.”
2
    Preliminary Report, Exhibit F, “Table of Usages.”

                                                        2
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 8 of 45 PAGEID #: 12873




unauthorized countries and regions (Europe and Latin America), beyond the June 30, 2015

license expiration (as late as May 2018), and in unauthorized ways (brandSAVERS, coupons,

and in-store displays). See SOUF ¶¶65(e), 77-79 (Doc. 204-1, ##9435, 9439). Professor Sedlik’s

Table of Usages accounts for each of these multifarious violations that drive the number of

hypothetical licenses Professor Sedlik calculated in the License Tables.

           The large number of hypothetical licenses identified in the Table of Usages is directly

correlated to the vast scope of the temporal, geographic, and media violations that P&G

committed. Had P&G’s infringement not been so rampant and pervasive, the number of

hypothetical licenses would be substantially smaller. By focusing its motion on the large number

of entries in the Table of Usages, P&G perversely seeks to benefit from the fact that its infringing

activities were so widespread in their scope. Under P&G’s “reasoning,” if it was a minor

infringer such that Professor Sedlik was only able to identify a handful of infringements, then

P&G would not have this particular complaint. But given that P&G has been a gross infringer

and Professor Sedlik identified 683 separate infringements, then P&G (so the theory goes)

should somehow be absolved of all damages because there are just too many infringements at

issue. Of course, that argument is exactly backwards in holding small infringers to account while

granting gross infringers like P&G a hall pass.

           Regarding the second point as to the amount of actual damages, Defendants in essence

argue that there is some per se limitation that has apparently been exceeded in this case regarding

the license fees actually charged by Navarro as compared to the amount of claimed damages.

Defendants never disclose what the magic number is, but much like Justice Stewart’s famous

expression in a landmark obscenity case—“I know it when I see it” 3—Defendants “know it when

they see it” when it comes to an actual damages claim that supposedly deviates too far from the
3
    Jacobellis v. Ohio, 378 U.S. 184, 197 (1964) (Stewart, J., concurring).

                                                            3
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 9 of 45 PAGEID #: 12874




underlying license fee. But the “I know it when I see it” standard is no more workable when

applied to copyright damages than it was when applied to obscenity cases. In fact, there is no

such litmus test as Defendants would have this Court create, as evidenced by various court

decisions, including the Leonard decision in which Professor Sedlik was the testifying expert.

There, the Third Circuit affirmed a jury award of actual damages in a copyright-infringement

case of $1.6 million, notwithstanding that the license fee at issue was only $950, a differential

that dwarfs any corresponding differential in this case. Leonard v. Stemtech Int’l, Inc., 834 F.3d

376 (3d Cir. 2016).

         As noted, nearly all challenges to Professor Sedlik’s assumptions and opinions are mere

lawyer argument, as Defendants’ two wholly unqualified rebuttal experts make only a half-

hearted effort to respond to Professor Sedlik. At best, Defendants’ attorneys disagree with the

assumptions upon which Professor Sedlik bases his actual damages calculations, and disagree

with the amount of his actual damages. But it would be the vanishingly rare case where one

side’s lawyers did not disagree with the other side’s experts. If that were the standard, then no

expert would ever survive a Daubert challenge. Defendants’ lawyers’ criticisms clearly go to the

weight and not the admissibility of Professor Sedlik’s testimony. As courts routinely hold in

similar circumstances, cross-examination—not exclusion—is Defendants’ recourse. For all the

reasons discussed herein, Defendants’ Daubert challenge to Professor Sedlik’s expert opinions in

this case should be denied in its entirety.

                      II.    PROFESSOR SEDLIK’S QUALIFICATIONS

         A.      Professor Sedlik is eminently qualified to testify on copyright damages in
                 photography licensing cases and has so testified on numerous occasions

         Defendants’ challenge to Professor Sedlik’s qualifications is, to put it bluntly, a joke.

Professor Sedlik is likely the single most qualified person in the country to testify on the matter


                                                 4
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 10 of 45 PAGEID #: 12875




at hand: actual damages in a case involving infringement of a photographer’s copyrighted

photographs. Navarro challenges Defendants in their reply to identify a single person in the

United States with superior credentials and experience to Professor Sedlik. Indeed, Professor

Sedlik’s world-class qualifications stand in stark contrast to Defendants’ two rebuttal experts,

Steven Hazel and Doug Bania, neither of who has any experience in cases involving

photography licensing, and no experience (Hazel) or virtually no experience (Bania) in copyright

cases. See Navarro’s Daubert Mot. at 7-11 (Doc. 217, ##11633-37).

         Defendants dismiss Profess Sedlik’s “‘35 years’ of experience,” arguing that he provided

“no evidence of any related experience.” Mot. at 14. But Defendants are guilty of willful

blindness in ignoring Professor Sedlik’s 35 years of directly related experience in photography

licensing, including serving as the long-time President of the PLUS Coalition, the global

standards body for the licensing of photographs; teaching courses on copyright photography

licensing to law students and lawyers; training employees at the U.S. Copyright Office; serving

as a frequent guest speaker and writer on copyright issues and photography licensing; testifying

on numerous occasions on copyright and photography licensing issues in federal court; and

repeatedly testifying before both the House of Representatives and the Senate as an invited

expert on copyright and other intellectual property issues. Professor Sedlik’s formidable

qualifications are well-documented in the curriculum vitae attached to his original report and

were further discussed in detail during his deposition. 4 See Sedlik curriculum vitae (Doc. 214-3,

##10596-10604); Sedlik Dep. at 10:8-51:4 (Doc. 210, ##10176-86).


4
  Professor Sedlik has submitted the following reports in this case: (1) a preliminary corrected report dated 2/5/20
(Doc. 182-2) including the 891 pages of exhibits attached to this report that were separately filed with the Court
(Doc. 214-3); (2) a 3/31/20 rebuttal report to the expert reports of Ellen Boughn and Steve Hazel (Doc. 214-13); (3)
a 7/1/20 limited rebuttal report to Doug Bania (attached as Ex. 1 to this response); and (4) a 7/20/20 supplemental
rebuttal report to Doug Bania following the Court’s order excluding certain of Bania’s opinions (attached as Ex. 2 to
this response).


                                                         5
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 11 of 45 PAGEID #: 12876




         On the several occasions in which other defendants have unwisely challenged Professor

Sedlik’s qualifications, the courts have roundly rejected those challenges. See e.g. Karol Western

Corp. v. Smith News Co., 2013 U.S. Dist. LEXIS 191840, at *9-10 (C.D. Cal. Aug. 23, 2013)

(attached as Ex. 3 to this response); Leonard v. Stemtech Health Scis., Inc., 2013 WL 5311295,

at *5 (D. Del. Sept. 23, 2013).

         In rejecting a Daubert challenge to Professor Sedlik’s qualifications, the district court in

Leonard noted the following:

         Professor Sedlik’s curriculum vitae makes clear that he has extensive experience
         in the area of photography licensing. For instance, Professor Sedlik is the current
         President and CEO of the PLUS Coalition, which is the international photography
         industry licensing metadata standards body. He operates a company dedicated to
         licensing his own photographic images for various usages, and has served on
         advisory boards in which he was consulted on issues including stock photography
         licensing. Professor Sedlik has written articles on licensing that have been
         published in various photography publications and has taught classes on the
         subject. In light of these qualifications, the Court finds that Professor Sedlik has
         sufficient knowledge, skill and experience in the stock photography industry to
         qualify him to provide an opinion regarding Plaintiff’s actual damages.

Leonard, 2013 WL 5311295, at *5 (citations and footnote omitted).

         Here, Defendants dismiss Professor Sedlik as a commercial photographer who “has no

professional background in statistics, mathematics, accounting, finance, forensics [sic] law or

economics.” Mot. at 13. 5 Defendants fail to explain why college degrees in any of these

disciplines are required in order to calculate actual damages for violating usage rights to a

limited photography license. 6 In fact, the defendant made, and the court rejected, this same


5
  Moreover, Defendants mischaracterize Professor Sedlik’s testimony in that the question posed was “do you have a
degree in” any of the referenced fields. While Professor Sedlik acknowledged that he had no degree in any of these
fields, he testified that he had taken a number of advanced courses in many of those fields and/or had substantial
practical experience in them. Sedlik Dep. at 24:15-27:8 (Doc. 210, ##10179-80).
6
 This is an odd argument for Defendants to make since one of their two damages experts, Doug Bania, has no
experience in any of these six fields, and the other, Steve Hazel, has experience in only one (accounting) of the six.
To the extent Defendants suggest that having experience in these six fields is a prerequisite for serving as an expert
witness in this case, then their own experts flunk the test.

                                                           6
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 12 of 45 PAGEID #: 12877




argument in Leonard:

         Defendant argues that while Professor Sedlik has experience in the photography
         industry, he is not qualified to calculate Plaintiff’s actual damages because he is
         not an accountant or other financial expert. However, Defendant points to no legal
         authority in support of the proposition that in order to calculate actual damages in
         a copyright infringement case, an expert must be an accountant or financial
         professional. Indeed, to the contrary, courts have permitted experts in the relevant
         field of licensing to testify about actual damages in such cases. See, e.g., Brown[
         v. Columbia Recording Corp.], 2006 WL 3616966, at *4[ (S.D.N.Y. Dec. 12,
         2006)] (finding that expert with three years of experience negotiating and drafting
         music industry licenses was qualified to testify regarding plaintiff’s actual
         damages); Barrera v. Brooklyn Music, Ltd., 346 F. Supp. 2d 400, 409 (S.D.N.Y.
         2004) (finding that expert with extensive work experience in the stock
         photography industry was qualified to provide an opinion regarding plaintiff’s
         actual damages).

Leonard, 2013 WL 5311295, at *5.

         In stark contrast to Professor Sedlik’s unique qualifications to render an opinion on actual

damages regarding photography licenses, Defendants’ two experts, Hazel and Bania, have no

experience at all in calculating actual damages for photography licenses. See Doc. 271, ##11633-

66. Apparently, Defendants recognize their two experts’ complete lack of qualifications to render

expert opinions in this matter and, under the theory that “the best defense is a good offense,”

have chosen to challenge Professor Sedlik’s qualifications in the hope that the Court will gloss

over the vastly superior qualifications that Professor Sedlik brings to this assignment compared

to Hazel and Bania and simply deem each of the three experts qualified to testify. 7 Navarro

welcomes a searching inquiry by this Court as to the qualifications of all three experts and is

confident that the Court will conclude that Professor Sedlik’s qualifications to render an opinion

on actual damages in this case is vastly superior to the Defendants’ experts’ supposed

qualifications.

7
  Unlike Hazel or Bania, one of Defendants’ original experts, Ellen Boughn, was undoubtedly qualified to testify on
the subject of damages involving photography licensing, as she had a wealth of experience in this area. However,
she withdrew for medical reasons and was replaced by Bania, an individual wholly lacking in experience in the
photography licensing world.

                                                         7
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 13 of 45 PAGEID #: 12878




                              III.     ARGUMENT AND AUTHORITIES

         A.       Overview of Professor Sedlik’s three methods used to calculate actual
                  damages

         In Professor Sedlik’s Preliminary Report, he provided a thorough, detailed description of

the methodologies he employed in determining actual damages using three different approaches.

Professor Sedlik further provided comprehensive substantiation of his calculations in 27

damages exhibits attached to his report, and provided a detailed explanation of each exhibit in

“Damages Table Details” (Exhibit AC). 8 Professor Sedlik further explained his damages-related

approaches and exhibits in his Rebuttal Report, Section O, “Actual Damages Approaches in My

Preliminary Report.” See Doc. 214-13.

         Professor Sedlik reviewed the information listed by Navarro and Navarro’s counsel in the

“Table of Photographs” (Exhibit E), a list of the twelve photographs at issue. For illustrative

purposes and ease of reference, Professor Sedlik created the “Visual Index of Photographs”

(Exhibit C), including a depiction of each of the twelve photographs, labeled with the “Image

Number” he assigned to each photograph in the “Table of Photographs.”

         Professor Sedlik reviewed the information provided in the “Table of Usages” (Exhibit F),

listing the details of each alleged unauthorized usage of a Navarro photograph, as discovered by

Navarro and documented by Navarro and Navarro’s counsel. In reviewing the “Table of

Usages,” he considered the explanations and citations provided by Navarro in the “Notes to

Table of Usages” (Exhibit I), substantiating the basis for each assumption made necessary by

Defendants’ failure to produce detailed documentation of their usages of Navarro’s photographs.

         Professor Sedlik supplemented the information presented in the “Table of Usages” by


8
 See Doc 214-3, containing all exhibits to Professor Sedlik’s 2/5/20 Preliminary Report. Exhibit AC provides a
helpful narrative description that essentially serves as a glossary of the various exhibits attached to Professor
Sedlik’s preliminary report. (See Doc. 214-3, ##11473-77).

                                                          8
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 14 of 45 PAGEID #: 12879




providing the “Table of Usage Start Dates and End Dates” (Exhibit H) that contained an itemized

listing of the start and end dates for each usage listed in the “Table of Usages.” For transparency

and ease of reference, Professor Sedlik also provided the “Table of Usages by Image Number”

(Exhibit G), reorganizing the Table of Usages by the “Image Number” assigned to each Navarro

photograph.

          For illustrative purposes, Professor Sedlik created the “Visual Index of Usages” (Exhibit

D), including a depiction of each alleged unauthorized usage discovered by Navarro and listed in

the “Table of Usages,” labeled with the “Usage Number” he assigned to each usage, as listed in

the Table of Usages. Where P&G admitted a usage without providing Navarro with a copy of

that usage, Professor Sedlik inserted a placeholder indicating “Image Not Available” in the

“Visual Index of Usages.”

                 1.     The Market Rate Methodology

          In the Market Rate approach, Professor Sedlik conducted a survey of multiple vendors,

and applied average market pricing to each hypothetical license corresponding to each of the

known infringing usages in this matter. Professor Sedlik explained his Market Rate methodology

in detail and provided voluminous documentation substantiating his survey and calculations.

Professor Sedlik has applied this very same methodology in numerous other expert engagements,

and without exception, his methodology has passed muster at both the district and circuit court

levels.

          Specifically, Professor Sedlik used the methodology described in the Preliminary Report,

Section S, “Actual Damages - Market Rates,” with additional detailed explanation in “Damages

Table Detail” (Exhibit AC), to arrive at the total actual damages of $3,091,434.58. In summary,

Professor Sedlik sought out and obtained the license fee required by three different image

licensing agencies for hypothetical licenses that, if granted, would permit each of the alleged

                                                  9
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 15 of 45 PAGEID #: 12880




infringing usages listed in the “Table of Usages.”

         For transparency and ease of reference, Professor Sedlik provided seven exhibits with

comprehensive documentation of the license fees obtained from the three agencies. He also

provided a detailed explanation of each exhibit in “Damages Table Details” (Exhibit AC). These

seven exhibits were the following: Market Rates: Agencies - Fee Samples - Screenshots (Exhibit

J); Market Rates: Agencies - Fee Samples – Territory Screenshots (Exhibit K); Market Rates:

Agencies - Fee Samples - Territory Baseline Percentages (Exhibit N); Market Rates: Agencies -

Fee Samples - USA Baselines (Exhibit M); Market Rates: Agencies - Calculated Fee per

Territory (Exhibit L); Market Rates: Agencies - 2020 to 2016 License Fee Adjustment (Exhibit

O); and Market Rates: Agencies - Samples for 2020-2016 Adjustments (Exhibit P).

         To arrive at the fair market value for each hypothetical license, Professor Sedlik

calculated the average of the licensee fees required by each image licensing agency for each

applicable license type, as represented in the table “Market Rates: Agencies - Average Market

Rates, Per License Type” (Exhibit Q). He then applied the license fees from the “Average

Market Rates, Per License Type” (Exhibit Q) to the itemized list of hypothetical licenses in the

table “Market Rates: Agencies - Licenses and Actual Damages, by License Number” (Exhibit

R), to determine the license fee specific to each hypothetical license. Professor Sedlik then

calculated the total of all licenses listed in “Market Rates: Agencies - Licenses and Actual

Damages, by License Number” (Exhibit R), to arrive at the $3,091,434.58 total of the license

fees applicable to hypothetical licenses sufficient to permit the usages listed in the “Table of

Usages.”

         Also for transparency and ease of reference, Professor Sedlik provided “Market Rates:

Agencies - Licenses and Actual Damages, by Image Number” (Exhibit S), reorganizing “Market



                                                10
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 16 of 45 PAGEID #: 12881




Rates: Agencies - Licenses and Actual Damages, by License Number” (Exhibit R) by the “Image

Number” assigned to each Navarro photograph.

                 2.    Navarro’s Fee Schedule Methodology

         In Professor Sedlik’s “Navarro’s Fee Schedule” approach to Actual Damages, he applied

the methodology described in the Preliminary Report, Section T, “Actual Damages - Determined

by Navarro’s Fees Schedule,” with additional detailed explanation in “Damages Table Detail”

(Exhibit AC), to arrive at the total actual damages of $4,769,350.

         Professor Sedlik requested that Navarro provide a schedule of fees listing Navarro’s fee

that would be applicable to the use of Navarro’s photographs in various media, for various

durations, in various geographic territories. Professor Sedlik then discussed Navarro’s fee

schedule with Navarro, and requested that she adjust the fee schedule to ensure that the fees in

the schedule were consistent with fees she historically charged. Where Navarro had no licensing

history corresponding to an instance of Defendants’ alleged unauthorized use, Professor Sedlik

requested that Navarro’s fee schedule for similar use must be proportionately consistent with the

fees Navarro historically charged for other uses, as determined by the market differential

between fees charged for various usages. Based upon Professor Sedlik’s input, Navarro then

revised her fee schedule, and provided Professor Sedlik with the “Navarro Fee Schedule - Media

and Territories” (Exhibit T). Professor Sedlik reviewed Navarro’s Fee Schedule to ensure that

the fees were reasonably consistent with Navarro’s historical pricing and/or proportionately

consistent with market rates.

         Applying the fees listed in “Navarro Fee Schedule - Media and Territories” (Exhibit T),

Professor Sedlik created “Navarro Fees: Fees per License Type” (Exhibit V), an itemized list of

fees for license types for hypothetical licenses that, if granted, would permit each of the alleged

infringing usages listed in the “Table of Usages.” Professor Sedlik then applied the fees listed in

                                                11
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 17 of 45 PAGEID #: 12882




“Navarro Fees: Fees per License Type” (Exhibit V) to hypothetical licenses derived from the

usages listed in the Table of Usages (Exhibit F), to create “Navarro Fees: Licenses and Actual

Damages, by License Number” (Exhibit W). Professor Sedlik then calculated the total of all

licenses listed in “Navarro Fees: Licenses and Actual Damages, by License Number” (Exhibit

W) to arrive at the $4,769,350 total of the license fees applicable to hypothetical licenses

sufficient to permit the usages listed in the “Table of Usages.” Once again for transparency and

ease of reference, Professor Sedlik also provided “Navarro Fees: Licenses and Actual Damages,

by Image Number” (Exhibit X), reorganizing “Navarro Fees: Licenses and Actual Damages, by

License Number” (Exhibit W) by the “Image Number” assigned to each Navarro photograph.

         In order to more fully understand how the above process worked, illustrative examples

involving three hypothetical licenses for Regenerist—described in more detail below at pages 16

through 18—is provided. In those examples, Professor Sedlik applied annual license fees in the

range of $797.99 to $2,121.90, based on the scope of each infringing usage. In comparison,

Navarro’s historical license fee, paid by P&G to Navarro for use of one photograph on the Pro-X

package in North America only, was $6,000 per year, which is up to 7.5 times greater than the

fee Professor Sedlik assessed in the relevant hypothetical licenses. In short, Professor Sedlik

methodically and conservatively applied actual damages to hypothetical licenses in reliance on

his market rate survey, on the parties’ historical transactions, and on his personal observations

during 30 years of photography licensing experience.

                 3.    The Model Fee Differential Approach

         In addition to Professor Sedlik’s primary damages methodologies based on market rates

and Navarro’s own pricing, he prepared an alternative approach based on the “Model Fee

Differential,” which he described as “the usage fee amount P&G originally paid to the models

appearing in Navarro’s photographs, as compared to the amount P&G then paid to the models for

                                               12
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 18 of 45 PAGEID #: 12883




usage exceeding the rights granted by those models.” Sedlik 2/5/20 Rpt. at 48-49 (Doc. 182-2,

##7944-45).

         In proffering the Model Fee Differential approach, Professor Sedlik did not suggest that

the specific fee amounts received by the models were applicable as damages in this matter, nor

did he apply any model’s fees to any hypothetical license for any alleged unauthorized use of any

Navarro photograph. Rather, Professor Sedlik expressly acknowledged his understanding that

compensation for publicity rights and compensation for exploitation of copyrights arise from

“two different bodies of law,” and that his Model Fee Differential approach was presented for

“consideration” purposes: “It follows then that consideration of the differential between the

models’ original fees and the supplementary fees paid retroactively by P&G to the models is

justified, despite the fact that such rights arise from two different bodies of law.” Sedlik 2/5/20

Rpt. at 48 (Doc. 182-2, #7944).

         In reviewing the documents and testimony produced in this matter, Professor Sedlik

relied on his extensive, real-world experience as a practitioner in the trade, personally

negotiating photography license agreements and license agreements with models and their

agency representatives. He further relied on his extensive experience as a commercial

photography trade association leader, in developing standards and guidelines for commercial

photography licensing agreements and practices, and in developing standards and guidelines for

licensing agreements and practices for the exploitation of models’ likenesses.

         Professor Sedlik’s extensive knowledge, expertise, and experience allowed him to

recognize a relatively unique fact pattern in this matter, in which the scope of media rights

initially licensed by the models to P&G was substantially similar to the scope of media rights

initially licensed by Navarro to P&G, and in which the scope of media rights subsequently



                                                13
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 19 of 45 PAGEID #: 12884




licensed by the models retroactively to P&G for P&G’s use of the model’s likenesses exceeding

the model licenses was substantially similar to the scope of P&G’s use of Navarro’s photographs

exceeding Navarro’s photography licenses.

         Professor Sedlik opined that under these unique circumstances, consideration of the

differential between the original model fees and the supplemental model fees was justified.

Sedlik 2/5/20 Rpt. at 48 (Doc. 182-2, #7944). He further opined that consideration of the model

fee differential had no punitive aspect, and served to shed light on the differential between the

fee that P&G agreed was reasonable compensation for the licensed use versus the fee for the

unlicensed use. Id. at 4849 (Doc. 182-2, ##7944-45). Professor Sedlik then applied that

differential to Navarro’s original fees paid by P&G to calculate the amount that P&G would be

reasonably required to pay Navarro for the unlicensed use if P&G paid Navarro an amount

proportionate to the differential between the original and supplementary model fees paid by P&G

to the models. Based upon the average of the model fee differential, the actual damages would be

$789,732.10 and the actual damages based upon the maximum model fee differential would be

$4,040,670.15. 9

         B.       Professor Sedlik’s Table of Usages and License Tables provides a reliable
                  foundation for his Market Rate approach and Navarro Fee Schedule
                  approach in calculating actual damages for Defendants’ usage violations

         In his Table of Usages at Exhibit F 10 of his report, Professor Sedlik meticulously

documents the 683 temporal, geographic, and media violations by P&G and translates these


9
  Defendants’ lawyers (not their experts) take issue with Professor Sedlik’s “manipulat[ion] of the data,” arguing, for
example, that an “average” is not appropriate and that he should have included a “low end” calculation to
correspond to his “maximum” model fee calculation. Mot. at 23-25. All these lawyer arguments go to the weight,
rather than admissibility, of Professor Sedlik’s Model Fee Differential approach to damages.
10
  Exhibits G, H, and I contain additional columns of information relating back to the Table of Usages in Exhibit F.
Professor Sedlik broke the Table of Usages information into these separate exhibits in order to avoid having a very
wide fold-out exhibit, which would have been the case if all the information in these separate exhibits had been
combined into a single exhibit. Sedlik Dep. at 242:12-245:5 (Doc. 210, #10234)

                                                          14
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 20 of 45 PAGEID #: 12885




violations into 674 separate hypothetical licenses itemized in the License Tables. See Sedlik

2/5/20 Rpt. at 38-40 (Doc. 182-2, ##7934-36) and Exhibit F (Doc. 214-3, ##10959-96).

Professor Sedlik relies upon his Table of Usages as an input in calculating damages under the

Market Rate approach and Navarro Fee Schedule approach. A primary focus of Defendants’

motion is to attack the Table of Usages and the License Tables as being speculative and

unreliable and, in particular, Defendants complain regarding the sheer number of usages and

hypothetical licenses documented in those tables. See Mot. at 17-20. But Defendants’ criticisms

regarding the Table of Usages and License Tables are misplaced and mischaracterize both the

process used in compiling the table as well as the content of the table, which process is explained

below.

         The quantity of “Usages” listed in Sedlik’s Table of Usages is a direct function of the

extensive scope of P&G’s infringements of Navarro’s 12 photographs at issue. The vast majority

of the line items in the Table of Usages memorialize P&G’s own disclosures of its unauthorized

use of Navarro’s photographs, as admitted by P&G in its interrogatory answers, witnesses’

deposition testimony, company documents, and other evidence.

         Based upon the painstaking work of Navarro and her counsel, 683 discrete instances of

infringement were discovered and presented in the Table of Usages and then organized by

Professor Sedlik into 674 hypothetical licenses, itemized in the License Tables. Had the scope of

P&G’s infringement of Navarro’s photographs been limited to a single instance in which P&G

exceeded the temporal limitations of a Navarro license for packaging use, Sedlik’s Table of

Usages would consist of a single line item, and his Table of Licenses would consist of a single

license. But that didn’t happen.




                                                15
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 21 of 45 PAGEID #: 12886




         Faced with an enormous quantity of P&G’s infringing usages, Navarro and her counsel

carefully documented each usage in the Table of Usages under Professor Sedlik’s supervision.

Professor Sedlik required that Navarro provide citations and explanatory notes supporting each

entry in the Table of Usages, which Professor Sedlik produced as Exhibit I (Doc. 214-3) to his

Preliminary Report. After careful review of the Table of Usages, Professor Sedlik developed

hypothetical licenses to determine actual damages for the various unauthorized usages exceeding

the temporal scope of the license, the geographic limitations of the license, and the media

permissions of the license. In developing his hypothetical licenses, Professor Sedlik looked to

P&G’s historical business transactions with Navarro (as represented in the examples provided

below), and also to standard practices in the photography licensing industry, based on his

extensive personal experience as a commercial photographer and commercial photography trade

association executive, and further corroborated by his survey of commercial photographers of

Navarro’s caliber. See Sedlik 3/31/20 Rpt. at 35-37 (Doc. 214-13, ##11542-44).

         The development and application of the usages and licenses—and the reason why the

number of hypothetical licenses contained in the Table of Usages is so large—is easily

understood by consideration of an example arising from one of the transactions at issue.

         In 2010, Navarro did a photo shoot for P&G to create photographs for use on P&G’s

ProX packaging. In the initial license, P&G requested and purchased the limited right to use one

of Navarro’s photographs on the ProX box for a period of 3 years only and in North America

only. P&G later approached Navarro to request and purchase an additional license, affording

P&G the limited right to use Navarro’s photograph of the ProX packaging in “in-store”

advertising for one year only and in North America only. That is the full extent of the license

Navarro granted to P&G. Thus, P&G neither requested nor received a license authorizing it to



                                               16
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 22 of 45 PAGEID #: 12887




make use of the photograph outside of North America, nor for a period of greater than 3 years,

nor for any usage other than on the packaging itself (with the exception of the one-year license

for “in-store” advertising), nor on packaging for any product other than the ProX.

         Without requesting a license and without Navarro’s knowledge or permission, P&G not

only continued to reproduce and distribute Navarro’s photograph on ProX boxes for an

additional two years in North America after the 3-year license expired, but distributed the ProX

product in China for more than five years and in Latin America for nearly three years without a

license, and also used Navarro’s photograph on packaging for a different product, P&G’s

Regenerist Brush product, in North America, Asia, and Europe. See SOUF ¶¶69-71 (Doc. 204-1,

#9434).

         Three examples of Defendants’ usages and corresponding hypothetical licenses arising

from P&G’s wholly unauthorized use of Navarro’s photograph on packaging for P&G’s

Regenerist product are explained below. Professor Sedlik developed these hypothetical licenses

based on the usages described in the Table of Usages, as follows:

         License L075. This is for unlicensed use of Navarro’s photograph on P&G’s Regenerist

packaging in North America. Usage U10 in the Table of Usages describes P&G’s unlicensed use

of Navarro’s photograph on P&G’s Regenerist packaging between 12/1/15 and 12/21/17, during

which, according to P&G, 24,854 units were sold in North America. In the corresponding

License L075, Professor Sedlik’s hypothetical license applies actual damages to Usage U10. In

the Market Rate Approach, he applied a license fee of $1,140 per year, the average market rate

for similar use, as determined by a survey of multiple vendors. Sedlik 2/5/20 Rpt. Ex. R (Doc.

214-3, #11355). In the Navarro Fee Schedule approach, he applied a license fee of $6,000 per




                                               17
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 23 of 45 PAGEID #: 12888




year, determined by Navarro’s Fee schedule for packaging use in North America. Sedlik 2/5/20

Rpt. Ex. W (Doc. 214-3, #11414).

         License L070. This is for unlicensed use of Navarro’s photograph on P&G’s Regenerist

packaging in Asia. Usage U11 in the Table of Usages describes P&G’s unlicensed use of the

ProX photograph on Regenerist packaging between 7/1/13 and 6/30/15, during which, according

to P&G, 107,202 units were sold in the Asia Pacific region. In the corresponding license L070,

Professor Sedlik’s hypothetical license applies actual damages to Usage U11. In the Market Rate

Approach, Professor Sedlik applied a license fee of $1,766.51 per year, the average market rate

for similar use, as determined by a survey of multiple vendors. Sedlik 2/5/20 Rpt. Ex. R (Doc.

214-3, #11355). In the Navarro Fee Schedule approach, he applied a license fee of $5,400 per

year, determined by Navarro’s Fee schedule for packaging use in the Asia Pacific region. Sedlik

2/5/20 Rpt. Ex. W (Doc. 214-3, #11414).

         License L072. This is for unlicensed use of Navarro’s photograph on P&G’s Regenerist

packaging in Europe. Usage U12 in the Table of Usages describes P&G’s unlicensed use of the

ProX photograph on Regenerist packaging between 3/1/13 and 12/31/15, during which,

according to P&G, 802,834 units were sold in Europe. In the corresponding license L072,

Professor Sedlik’s hypothetical license applies actual damages to Usage U12. In the Market Rate

Approach, he applied a license fee of $2,121.90 per year, the average market rate for similar use,

as determined by a survey of multiple vendors. Sedlik 2/5/20 Rpt. Ex. R (Doc. 214-3, #11355).

In the Navarro Fee Schedule approach, he applied a license fee of $5,400 per year, determined

by Navarro’s Fee schedule for packaging use in Europe. Sedlik 2/5/20 Rpt. Ex. W (Doc. 214-3,

#11414).




                                               18
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 24 of 45 PAGEID #: 12889




         Professor Sedlik went through this same meticulous process in creating hypothetical

licenses for all 674 licenses that correspond to the hundreds of discrete infringements of the

temporal, geographic, and usage restrictions contained in Navarro’s licenses for the four licensed

products at issue (ProX, the two facial hair removal products, and Daily Facials), as well as the

wholly unlicensed product (Regenerist). While P&G complains that the number of hypothetical

licenses derived from the Table of Usages is excessive, P&G has no one to blame but itself for

the massive extent of its infringing activities.

         Moreover, Professor Sedlik’s approach, which assumes that the parties would have

entered into license extensions for specific and limited uses in specific geographic territories and

for specific time periods, is fully consistent with the parties’ actual course of dealing. In the

present case, the parties entered into three very specific license extensions. P&G paid Navarro

$5,000 for a license to use her photograph for in-store brochures for one year only and in North

America only for ProX. See SOUF ¶48 (Doc. 204-1, #9426). P&G paid Navarro $18,000 for a

license to use her photograph for the facial hair removal Teal Box for three years in North

America on packaging, the Internet, and brochures as well as global usage for press releases. See

SOUF ¶56 (Doc. 204-1, #9429). P&G also paid Navarro $500 for a license to use her photograph

in one monthly edition of several Canadian magazines for the facial hair removal Teal Box. See

SOUF ¶57 (Doc. 204-1, ##9429-30).

         With the above context for Professor Sedlik’s Table of Usages and the resulting 674

hypothetical licenses that he calculated in the License Tables, Navarro addresses Defendants’

specific criticisms regarding the Table of Usages and hypothetical licenses.

         First, Defendants complain that it is unreasonable to assume 674 hypothetical license

negotiations and 900 pages of exhibits. Mot. at 2. As explained above, the number of



                                                   19
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 25 of 45 PAGEID #: 12890




hypothetical licenses is due to the scope of Defendants’ infringements, so they have no

legitimate basis to complain. Defendants question why there should be 14 separate licenses for a

particular set of usage violations or why individual licenses would have been required for each

brandSAVER coupon. Mot. at 19-20. But this is just lawyer advocacy that is not rebutted by any

testimony from Defendants’ “experts,” and it will be up to the jury to decide whether the number

of licenses contained within the License Tables is reasonable. Moreover, Defendants’ complaint

that Professor Sedlik’s report contains nearly 900 pages of supporting exhibits is a self-defeating

attack on the thoroughness of Professor Sedlik’s work and the incredible level of detail in which

he documented his underlying methodology and assumptions. 11

         Second, Defendants complain that Professor Sedlik relied upon Navarro to populate the

usage violations and he merely spot-checked the accuracy of the information. Mot. at 2, 17. First,

that characterization is incorrect. Professor Sedlik explained at his deposition that while Navarro

compiled the table initially, he went through the entire table “from the top to the bottom” and

made “sure that the information . . . was sufficient to support a determination that that [sic] the

assumptions were reasonable.” Sedlik Dep. at 271:4-22 (Doc. 210, #10241). 12 Second, there is

nothing improper about Professor Sedlik relying upon Navarro and her counsel in identifying in

the first instance the usages that exceeded the temporal, geographic, and usage limitations in the

licenses between P&G and Navarro. “Common sense dictates that an expert may confer with the

11
  Moreover, as explained in footnote 10, Professor Sedlik broke the Table of Usages information in Exhibit F into
three additional exhibits to his report in order to be helpful to opposing counsel and avoid having one exhibit that
contained scores of columns and would have resulted in one extremely long “fold out” exhibit. This effort by
Professor Sedlik to be helpful added several hundred pages to the nearly 900 pages of exhibits for which Professor
Sedlik is now being criticized. There are a number of other exhibits where Professor Sedlik sorts and displays the
same information in different ways in a further attempt to be helpful and transparent. Had Professor Sedlik not
undertaken these efforts, the number of pages of exhibits to his report would have been dramatically smaller. This
shows that Defendants’ criticism that Professor Sedlik’s report contains approximately 900 pages of exhibits is one
of form and not substance.
12
  Moreover, Professor Sedlik compiled the License Tables without Navarro’s assistance. See Sedlik Dep. at
272:17-24 (Doc. 210, #10241).

                                                         20
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 26 of 45 PAGEID #: 12891




copyright holder and that the background data may be factored into calculations of actual

damages.” Polar Bear Prods., Inc. v. Timex Corp., 384 F.3d 700, 709 (9th Cir. 2004); see also,

e.g., Fletcher v. Vandyne, 2009 WL 3789925, at *2 (S.D. Ohio Feb. 24, 2009) (“[A]n expert may

rely on assumed facts if there is support in the record for those facts.”); Fed. R. Evid. 702

advisory comm. notes (2000) (“When facts are in dispute, experts sometimes reach different

conclusions based on competing versions of the facts.”).

         Navarro has first-hand knowledge regarding the terms of the licenses that she negotiated

and entered into and is fully competent to identify the usages that she believes exceeded the

rights that she granted. Indeed, Navarro is more familiar than anyone, including Professor Sedlik,

regarding the usages she authorized and those that she did not. Whether one of Navarro’s Images

was used beyond the terms of the license is a fact question not the subject of an expert opinion.

Thus, Defendants wholly fail to identify why Professor Sedlik, as opposed to Navarro, should be

required to be the person to populate the Table of Usages. Moreover, the relevant jury question

will be not who input the information into the Table of Usages, but rather whether the

information is accurate (addressed below).

         Third, Defendants suggest that the Table of Usages is not accurate (see Mot. at 3), but fail

to identify a single entry of the 683 entries that is objectively inaccurate. Where there is evidence

of an actual usage, the Table of Usages is populated with an image and a description of the usage

violation. Notably absent from Defendants’ motion is a single citation that any of the actual

usages identified in the Table of Usages is inaccurate.

         Fourth, Defendants take issue with certain assumptions that Navarro and Professor Sedlik

were forced to make regarding certain unlicensed usages, but the scope of the usage violation

was indeterminate because P&G did not maintain adequate records. For example, P&G had a



                                                 21
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 27 of 45 PAGEID #: 12892




license for “in-store display” for only one of the five products at issue (ProX) and only for a one-

year period, from February 1, 2011 through January 31, 2012. (Doc. 204-1, #9425) (SOUF ¶44).

Yet, P&G admitted in its interrogatory answers that it used Navarro’s Images for all five

products on in-store displays, which was a clear usage violation. (Doc. 204-1, ##9433-34)

(SOUF ¶64). P&G did not, however, disclose the number of stores, the number of displays, the

regions, duration, or design of the displays, or any other information that should have been part

of P&G’s record keeping, but was not. Had this usage information been available to Professor

Sedlik, he would have used it in calculating actual damages.

         Because P&G did not produce specific documentation relating to these types of usage

violations, certain assumptions regarding P&G’s in-store displays were necessary, and those

exact assumptions are identified in Professor Sedlik’s exhibits. Professor Sedlik documented

each assumption in his Table of Usages, 13 and Defendants’ lawyers take issue with several of

those assumptions as supposedly being unreasonable See Mot. at 17-20 (complaining about

assumptions relating to in-store usage violations and circulation numbers for women’s

magazines). Defendants’ criticisms are misplaced for number of reasons.

         First, while Defendants’ lawyers challenge the assumptions, Defendants’ experts fail to

provide any of their own assumptions in rebuttal. Second, Defendants’ counsel is on full notice

regarding the exact assumptions Professor Sedlik has made and counsel has every opportunity to

cross-examine Professor Sedlik at trial and try to persuade the jury that the assumptions on




13
  Defendants’ suggestion that Professor Sedlik tried to “disguise” the supposed speculative nature of his damages
calculations (see Mot. at 3) is contrary to the facts. Rather than putting forth assumptions that were unknown and
could not be subject to cross-examination, Professor Sedlik was careful to identify each assumption contained in his
Table of Usages so that Defendants and their experts would have every opportunity to test the reasonableness of
those assumptions.


                                                         22
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 28 of 45 PAGEID #: 12893




which he relies are unreasonable. 14 As such, Defendants’ criticisms clearly go to the weight and

not admissibility of Professor Sedlik’s testimony.

          Third, it is standard and accepted practice for a damages expert to make assumptions

when the defendant’s records are incomplete. See, e.g., Sensonics, Inc. v. Aerosonic Corp., 81

F.3d 1566, 1572 (Fed. Cir. 1996) (“When the calculation of damages is impeded by incomplete

records of the infringer, adverse inferences are appropriately drawn.”); Louis Vuitton Malletier

S.A. v. LY USA, Inc., 472 F. App’x 19, 22 (2d Cir. 2012) (affirming district court’s damages

award and noting the district court’s conclusion “that the incomplete sales records produced by

the defendants invited an inference of a ‘massive counterfeiting enterprise’”); Bandag, Inc. v. Al

Bolser Tire Stores, Inc., 1985 WL 5702, at *2 (W.D. Wash. Oct. 21, 1985) (awarding damages

for 11,500 instances of infringement, even though defendant’s records showed only 8954

instances, because defendant’s records were incomplete). According to P&G’s novel theory,

P&G can use Navarro’s photographs in an unauthorized fashion without legal consequence so

long as P&G’s records do not detail the full extent of the scope of that unauthorized usage. As

noted above, that is not the law, and Defendants cite no legal authority embracing this perverse

result.

          Lastly, Defendants make a legal argument that certain uses contained within the Table of

Usages were within the scope of the license; for example, suggesting that certain digital media

categories or blogs are encompassed under the term “Internet.” Mot. at 19. Whether certain

usages are covered by the licenses is, in the first instance, a legal question for the Court. In fact,

Navarro moved for summary judgment that certain usages were outside the scope of the license

as a matter of law. (Doc. ##9364-70). To the extent that these usage issues are not resolved as a


14
  As described at his deposition, Professor Sedlik was provided with the assumptions. He reviewed the citations
supporting those assumptions and provided notes describing them. Sedlik Dep. at 260:2-22 (Doc. 210, #10238).

                                                        23
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 29 of 45 PAGEID #: 12894




matter of law, then it will be for the jury (not the experts) to determine whether certain usages

are or are not within the terms of the license.

         C.       Navarro’s license fees she charged P&G did not limit the amount of her
                  actual damages claim and there is no legal requirement that she calculate her
                  damages based upon her licensing history with P&G.

         Defendants urge that the amount of license fees that P&G paid Navarro for the use of her

images serves as a de facto limitation on the amount she can recover in actual damages. See Mot.

at 1 (“There can be no greater indication of the actual damages at issue in this case than that one

figure” of $104,500 in Navarro’s license fees.). But this assertion is not backed up by citation to

any legal authorities. The case law makes clear that (1) a copyright plaintiff need not base her

damages methodology on the past license fees she charged the infringer, and (2) the amount of

her actual damages is not limited by the amount of the license fees she charged.

         The Third Circuit’s decision in Leonard v. Stemtech in which Professor Sedlik was the

damages expert is directly on point and is particularly instructive because that decision rejects

many of the same core arguments that Defendants make here. 15 In Leonard, Professor Sedlik

testified to the photographer’s actual damages for copyright infringement using the same Market

Rate approach he used in this case—the same courtroom-tested methodology he has used in the

many other copyright cases where he has testified on actual damages. Given the factual

similarities between this case and Leonard, as well as the Third Circuit’s extensive analysis of

Professor Sedlik’s testimony, Leonard merits extended discussion.

         In Leonard, the photographer specialized in stem cell photography. He used a stock

photography agency (Photo Researchers) to license his photographs for fees ranging from less


15
  It is important to note that Professor Sedlik has been qualified as an expert numerous times and he has used the
same market rate methodology here as in the many other cases that have passed muster with numerous courts
including the Leonard case.


                                                         24
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 30 of 45 PAGEID #: 12895




than $100 to several thousand dollars. 834 F.3d at 382-83. Leonard also directly licensed his

photographs in amounts that included $1,325 for use of his image in a brochure with a print run

of 5,000, $1,500 for use on a magazine cover, $4,000 for a one-year license for use at trade

shows, and $6,500 to a university for a four-year license for use on its website. Id. Leonard

granted Stemtech a one-year license to use a single image (Image 4) in Stemtech’s magazine. Id.

at 383. Leonard also offered Stemtech a one-year license to use Image 4 on Stemtech’s website

for $300, but Stemtech declined because “the price was too high.” Id. 16 Stemtech paid only $500

of the $950 invoice, but continued to use Image 4 without a license and in other promotional

materials. Id.

         Despite being on notice of Leonard’s claims that Stemtech and its distributors were using

his images without permission, Stemtech failed to notify its distributors of his assertions. 17 Id. at

384. In fact, in conducting some Internet searches, Leonard discovered additional usage

violations by Stemtech and its distributors, including unauthorized usages for various websites,

DVDs, videos, and PowerPoint presentations. Id.

         Professor Sedlik was the actual damages expert in Leonard, and the court explained the

Market Rate approach he used in that case, the same methodology he used here.

         Sedlik estimated the fair market value of a license to use the images. To this end,
         he contacted two of the largest stock photo agencies and two agencies that
         specialize in scientific images to ascertain the fair market value of microscopic
         photography images when licensed for various forms of media comparable to
         those Stemtech used in its marketing materials. From the quotes provided by these

16
  This is eerily similar to the present facts regarding the ProX product. Navarro granted P&G a three-year license to
use her image on the ProX packaging only. P&G then requested an additional estimate for three years usage on the
Internet, advertising, and free-standing coupon inserts (FSIC). Navarro provided an estimate for these additional
usages, but P&G declined to purchase these additional usage rights and instead stated that P&G “will just the
leverage the usage rights for on pack.” See Doc. 163-1, ##5854-55 discussed at SOUF ¶46 (Doc. 204-1, #9246)).
17
  Likewise, P&G was on notice of Navarro’s claims of copyright-infringement for several years prior to Navarro
filing suit, but P&G never notified its distributors, such as Walmart, of Navarro’s copyright-infringement
allegations, either before Navarro filed suit in June 2017 or afterwards.


                                                         25
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 31 of 45 PAGEID #: 12896




         agencies, he generated a benchmark licensing fee of between $1,277.10 and
         $2,569.46. He then applied the average of these fees to the 92 infringing uses
         identified at trial, which yielded a fee of $215,767.66.

Id. at 385. Professor Sedlik then applied a multiplier (the present case does not involve a

multiplier) based on “scarcity” and “exclusivity” of the stem cell photographs and opined that the

range of actual damages was $1.4 million to nearly $3 million. Id. The jury returned a verdict of

$1.6 million. Id.

         On appeal, Stemtech challenged Professor Sedlik’s damages methodology and the trial

court’s denial of its Daubert motion, 18 and further objected to the $1.6 million actual damages

award as excessive. The Third Circuit rejected all challenges and affirmed the $1.6 million

award. The court began by discussing the case law on actual damages. Because the Copyright

Act “should be broadly construed to favor victims of infringement,” the court explained,

“uncertainty will not preclude a recovery of actual damages if the uncertainty is as to amount,

but not as to the fact that damages are attributable to the infringement.” Id. at 390 (citations

omitted). The court then discussed the two common methods used to calculate actual damages in

copyright cases: the “market value” approach and the other based on the plaintiff’s own past

licensing fees. Id. at 390.

         The Defendants’ criticisms in this case are carbon copies of the criticisms made by

Stemtech and roundly rejected by the Third Circuit.

         First, Stemtech complained that Professor Sedlik should have used Leonard’s past

licensing history, instead of the Market Rate approach, to calculate damages. The Third Circuit


18
  The Third Circuit upheld the district court’s denial of the Daubert motion in which the district court had
determined that “Sedlik’s method for calculating Leonard’s actual damages using fair market value, as opposed to
Leonard’s past licensing history, was reliable, as there is no requirement that actual damages be calculated based on
a plaintiff’s own history of licensing fees. It also concluded that Sedlik had a factual basis for his calculation based
upon the quotes he received for other photographs. Finally, the District Court concluded that there was a fit between
the facts of the case and Sedlik’s damages calculation, and that challenges to the fit and reliability of the market
value method could be pursued via cross-examination.” 834 F.3d at 391.

                                                          26
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 32 of 45 PAGEID #: 12897




rejected this argument and stated that there was “no authority requiring the use of [the past

licensing fee] method as opposed to the fair market value approach, and case law on this subject

supports using the fair market value.” Id. (citations omitted). The present Defendants and their

“experts” likewise complain loudly that Professor Sedlik did not base his actual damages on

Navarro’s past licenses with P&G. 19 However, as Leonard makes clear, there is no requirement

that Navarro do so. See id.; see also Gaylord v. United States, 678 F.3d 1339, 1345 (Fed. Cir.

2012) (holding that the lower court erred by capping damages at the defendant’s highest past

license payment, and explaining that on remand, “the court may find that a hypothetical

negotiation between the parties would result in a higher ongoing royalty than the rate earned by

Mr. Gaylord or the Postal Service under past agreements”); cf. Chi-Boy Music v. Charlie Club,

Inc., 930 F.2d 1224, 1229 (7th Cir. 1991) (affirming award of statutory damages that were

“approximately three times the amount due under past license agreements”). Professor Sedlik

used the identical Market Rate approach in Leonard as he used here. For the same reasons that

the Third Circuit approved Professor Sedlik’s market rate approach, so too should this Court.20

         Second, Stemtech complained about Professor Sedlik’s usage table that resulted in 92

hypothetical licenses for the infringement of a single photograph. Id. at 391. Stemtech further

argued that Professor Sedlik “relied on unverified information from Leonard’s counsel and did

not make an independent determination of usages or calculate separate fees for the 92 alleged

infringements. “ Id. The court described Professor Sedlik’s methodology thusly: “To enable him

to estimate the fair market value, he collected quotes from Getty Images and other photo

19
  Defendants are incorrect. Professor Sedlik took the past licenses into account. See, e.g., Sedlik Dep. 283:22-
284:19 (Doc. 210, #10244).
20
   Defendants reliance on Stross v. Hearst Comm’ncs, Inc,. No. 5-18-CV-01039-JKP-RBF (W.D. Tex. June 8, 2020)
(filed in this matter at Doc. 145-6) is most curious since the expert that was excluded in that case was none other
than Defendants’ original expert, Ellen Boughn, a fact not mentioned by Defendants in their discussion of this case.
See Mot. at 21-22. Moreover, the fact that Boughn was excluded in that case is of no relevance since her
methodology was entirely different than the methodology used by Professor Sedlik in this case.

                                                         27
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 33 of 45 PAGEID #: 12898




licensing agencies and obtained a range of licensing fees for various uses similar to those

involved in the case, averaged them, and then applied the average to the 92 alleged instances of

infringement. Stemtech’s disagreement with the calculation methodology and the underlying

assumptions Sedlik made about which images and uses were similar in this case goes to the

weight given to his testimony, rather than admissibility.” Id.

         As discussed above, P&G makes an identical complaint regarding Professor Sedlik’s

usage table in this case that resulted in 674 hypothetical licenses based on Defendants’

infringement of 12 separate photographs. P&G likewise argues that Professor Sedlik relied on

“unverified information” in his usage table, and P&G takes exception to the sheer number of

infringements identified in Professor Sedlik’s Table of Usages and the number of licenses in his

License Tables. Defendants’ arguments should suffer the same fate as the substantively identical

arguments made by the defendant in Leonard.

         Finally, Stemtech also attacked the jury’s award of $1.6 million in damages as grossly

excessive in a case in which the parties’ actual license fee was only $950. Thus, the damages

award was a multiple of 1684 times (or more than 168,000 percent) higher than the underlying

license fee. The Third Circuit noted that while the award “was quite high, and perhaps surprising,

we cannot say it lacked an evidentiary basis such that it ‘shock[s] the judicial conscience.” Id. at

394. Here, P&G paid Navarro $104,500 for the licenses at issue. Bania compares that number to

Professor Sedlik’s market opinion of $3,091,434 and his past licensing opinion of $4,769,350,

and calculates the former results in a damages multiple of more than 29 times (2958%)

Navarro’s license fee and the latter a damages multiple of more than 45 times (4564%)

Navarro’s license fee. Bania Rpt. at 12 (Doc. 217-2, #11787). P&G and its experts dismiss these

multiples as per se unreasonable, but these damages multiples pale in comparison to the Leonard



                                                28
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 34 of 45 PAGEID #: 12899




multiples that were blessed by the Third Circuit.

         D.      The cases cited by Defendants in which courts have excluded expert
                 testimony in licensing cases as being too speculative are readily
                 distinguishable and Defendants ignore the fact that Professor Sedlik’s
                 methodology has been repeatedly accepted by numerous courts

         As discussed above, Defendants’ challenge to Professor Sedlik’s methodology in this

case runs smack into the enormous headwind that the same damages methodology he has used in

this case has been repeatedly and uniformly approved by numerous other courts in which he has

testified to actual damages in copyright cases. Ignoring this elephant in the room, Defendants cite

a handful of inapposite cases where courts found the particular damages methodology of the

experts in those cases to be speculative.

         In Rivera v. Mendez & Compañia, 988 F. Supp. 2d 174 (D.P.R. 2013), “the main flaw”

with the expert’s opinion was that it was premised on “a valuation of Rivera’s original artworks,

not a valuation of a hypothetical license fee to use, reproduce, and display those works.” Id. at

179. No such flaw exists in this case.

         In Oracle Corp. v. SAP AG, 765 F.3d 1081 (9th Cir. 2014), the court held that a damages

award of $1.3 billion was speculative, because it was based primarily on “Assumptions,” most of

which were discredited by other evidence, listed in presentation slides. See id. at 1090.

Additionally, the court faulted the plaintiff for “not present[ing] evidence of ‘benchmark’

licenses in the industry approximating the hypothetical license in question.” Id. at 1093. Here, by

contrast, Professor Sedlik surveyed image licensing agencies to identify an appropriate royalty in

his Market Rate approach, insisted that Navarro’s fee schedule was consistent with rates she

historically charged for his Fee Schedule approach, and relied on Navarro’s and the models’

actual licenses and supplemental licenses in his Model Fee Differential approach.

         Atlantic Richfield Co. v. Farm Credit Bank of Wichita, 226 F.3d 1138 (10th Cir. 2000),


                                                29
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 35 of 45 PAGEID #: 12900




did not involve copyright infringement at all. 21 Instead, it involved valuation of CO2, which is a

far different market than that for copyright licenses. And even there, the court of appeals held

only that the district court’s decision to exclude was not “manifestly unreasonable” on the facts

of that case, noting that its decision “very well” could have been different if reviewed de novo.

Id. at 1167-68.

         Finally, in Baker v. Urban Outfitters, Inc., 254 F. Supp. 2d 346 (S.D.N.Y. 2003), the

court excluded the expert’s opinion because she began with the incorrect “base fee” (for a

commissioned photograph rather than a stock photograph), and then made adjustments without

any factual basis to support them (such as doubling the base fee). Id. at 354-55. Here, Professor

Sedlik relied on surveys of licensing agencies, Navarro’s fee schedule, and Navarro’s and the

models’ contracts with P&G.

         E.       Professor Sedlik is qualified to calculate fraud damages and his methodology
                  is sound.

         Defendants attack Professor Sedlik’s fraud damages opinion as being speculative and

unreliable. Mot. at 25-26. It is not. In addition to calculating copyright damages, Professor Sedlik

also calculated fraud damages in the amount of $7,388,000. See Sedlik 2/5/20 Rpt. at 53-55

(Doc. 182-2, #7949-51); Sedlik Dep. at 126:13-148:2; 305:18-314:1 (Doc. 210, #10205-10,

10249-52).

         Based upon the facts of this case, Professor Sedlik explained the close correlation

between the approach he used in calculating copyright damages and fraud damages. See Sedlik

Dep. at 307:19-314:1 (Doc. 210, ##10249-52). At a high-level, in calculating copyright damages,

he began with the license fee that P&G actually paid Navarro for the usage it purchased and


21
  The district court also relied on the fact that the expert had not previously used the approach at issue, 226 F.3d at
1166, which is unlike this case, where Professor Sedlik has repeatedly used the same approach, and courts have
repeatedly approved of its use.

                                                          30
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 36 of 45 PAGEID #: 12901




compared that fee to the amount that Navarro would have charged based upon Defendants’

actual usage. The delta between the two numbers represents the actual damages for copyright

infringement. Id.

         The methodology that Professor Sedlik used in calculating fraud damages is essentially

the same, but needs to account for the “but for” world in which Navarro assigned or sold the

rights to her photographs to P&G instead of merely licensing these rights. Because Navarro had

never sold or assigned the rights to her photographs—she granted only limited licenses—

Professor Sedlik was required to estimate what she would have charged to assign her rights given

there was no historical precedent. The process he used was, in the first instance, to ask Navarro

to calculate what she believed she would have charged to assign her rights. Navarro provided

Professor Sedlik with her estimate and he then used his professional judgment as a cross-check

against certain historical license fees that Navarro had charged and made downward adjustments

to Navarro’s estimates. See Sedlik 2/5/20 Rpt. at 53-55 (Doc. 182-2, #7949-51); Sedlik Dep. at

126:13-148:2; 305:18-314:1 (Doc. 210, #10205-10, 10249-52).

         As with their attack of Professor Sedlik’s copyright damages, Defendants attack

Professor Sedlik’s fraud damages as being too high. But Defendants’ experts do not perform an

alternative fraud damages calculation, and neither Defendants’ experts nor their attorneys ever

offer an explanation on what the maximum amount of Navarro’s fraud damages that would pass

muster in their eyes. Rather, in their motion, Defendants improperly conflate the wholly separate

concepts of Navarro granting a license to use her images versus an assignment of outright

ownership to her images. See, e.g., Mot. at 7 (“Navarro has never received more than $500,000

for any photograph she has ever taken, let alone twelve of them.”). To make this statement

complete, Defendants would need to add “Navarro has never assigned any of her copyright



                                               31
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 37 of 45 PAGEID #: 12902




ownership in any of her photographs to P&G and, therefore, there are no transactions in which

the parties have agreed what Navarro would charge or P&G would pay for an assignment of her

copyright.”

         F.       Defendants’ hodgepodge of additional criticisms of Professor Sedlik’s
                  opinions are either irrelevant or, at best, go to the weight and not
                  admissibility of his testimony

                  1.       Defendants’ criticisms that Professor Sedlik self-corrected several
                           errors is not a Daubert issue and ignores that their own experts’
                           reports had numerous errors which they failed to catch.

         Defendants complain that Professor Sedlik self-reported several errors (most caused by a

computer crash) in his subsequent reports. However, Professor Sedlik’s calculations are quite

extensive, and it is hardly the unpardonable sin for his calculations to have had several errors

which he then recognized without prompting, and fixed. Defendants cite no case for the

proposition that an expert’s testimony should be excluded because his original report contained

an error that, upon later review, the expert self-identified and corrected.

         Professor Sedlik filed a corrected report that fixed the several errors that he had identified

in his prior report. 22 Thus, it is hard to imagine what relevance these continue to have, as the

corrected report is the operative report. Moreover, none of P&G’s experts has identified a single

error in Professor Sedlik’s corrected report or any of his three rebuttal reports.

         By contrast, Defendants’ expert reports contained fundamental errors that they did not


22
  Defendants identify several corrections that Professor Sedlik made, each of which he made on his own initiative
without Defendants’ experts pointing out the mistake. See Mot. at 14. The only error that resulted in a substantive
change in any of his calculations relate to his calculations for the Model Fee Differential methodology that Professor
Sedlik explained in his deposition was merely the result of a computer crash that occurred as the exhibits were being
uploaded in preparation for serving on opposing counsel, which caused the wrong exhibit to be incorporated into his
calculations. Sedlik Dep. at 288:2-290:1 (Doc. 210, ##10245-46). Professor Sedlik’s corrected calculations for his
Model Fee Differential methodology stand on their own, and the fact that they were corrected from his original
report is neither here nor there. Regarding the three bullet point corrections identified at page 14 of Defendants’
motion, the first was a simple typo in which “mean” was corrected to “median” (and the actual calculation correctly
employed the median as Professor Sedlik intended), and the second and third bullet points identified corrections that
had zero impact on any of Professor Sedlik’s calculations. (See Doc 214-2, #10558).


                                                         32
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 38 of 45 PAGEID #: 12903




even know existed until they were pointed out by Navarro’s rebuttal experts or Navarro’s

counsel. For example, Professor Zeithammer’s surveys contained several major errors that

included (i) having men erroneously included in his two surveys of daily facial hair removal

products notwithstanding his intention to limit survey participants to women, and (ii) having 60

percent of one of his surveys include people who took the survey on their mobile phones

notwithstanding that mobile phone users were expressly intended to be excluded. (Doc. 218,

##11867-71) 23 Professor Zeithammer did not catch either of these fundamental mistakes prior to

or after his report was issued; rather, it was Navarro’s experts who identified these issues.

         Likewise, one of Doug Bania’s key inputs to his expert report was his Schedule F, which

purported to include license terms for 16 other projects between Navarro and P&G. However,

only 9 of the 16 projects, in fact, were “other projects” between P&G and Navarro, a fact of

which Bania was unaware until pointed out in Professor Sedlik’s rebuttal report. Bania Dep. at

94:22-96:4 (Doc. 211, #10316).

                  2.       Professor Sedlik makes clear that he is not offering any legal opinions
                           in this case and only cited to legal authorities in rebuttal to
                           Defendants’ expert.

         Defendants’ assertions that Professor Sedlik’s reports are “teeming with legal arguments

and ultimate ‘conclusions’ on various legal questions” is incorrect. See Mot. at 3, 27-28. First,

Professor Sedlik’s original report does not contain a single legal citation to any case or other

legal authority. See Doc. 182-2. However, the report of Ellen Boughn, Defendants’ original

rebuttal expert, contained a legal discussion regarding the supposed legal standard for calculating

the fair market value of a hypothetical license, including a discussion of Dash v. Mayweather,


23
   The actual numbers for this particular conjoint survey involving the facial hair removal products was that of the
449 final survey participants, 269 took the survey on a smart phone, leaving only 180 qualified participants who
took the survey on a proper device. The 180 final survey participants is not even a statistically meaningful sample
size and, therefore, renders the entire survey worthless. (Doc. 218, ##11869-71)

                                                          33
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 39 of 45 PAGEID #: 12904




731 F.3d 303 (4th Cir. 2013) (Doc. 145-1, ##4530-31). It was only in rebuttal to Boughn’s

discussion of copyright case law that Professor Sedlik addressed any legal authorities in his

original rebuttal report. Sedlik 3/31/20 Rpt. at 20-24 (Doc. 214-13, ##11527-31). And even there

Professor Sedlik was careful to note that “[w]hile I am admittedly a layperson and not a lawyer, I

am familiar with the court’s holding in Dash v. Mayweather, as I refer to this opinion as a

teaching point in my copyright licensing class.” Id. at #11528.

         Thus, Defendants’ concern regarding any alleged legal opinions from Professor Sedlik is

moot, as he does not intend to offer any. That being said, certain statements contained in

Professor Sedlik’s reports that Defendants characterize as “legal opinions” are not necessarily so.

For example, Defendants partially quote a sentence from Professor Sedlik’s original report that

“the 2007 Supplier Agreement has no bearing on the copyright ownership in any photographs

taken by Navarro for use by P&G.” Mot. at 27. But the full sentence from Professor Sedlik’s

report reads, “Given the behavior of LPK, P&G, and Navarro in repeatedly offering, accepting,

and completing limited usage licenses; and based on my knowledge and experience in the

negotiation, application, and use of service agreements, purchase orders, estimates, and invoices

in the photography and advertising industries, the 2007 Supplier Agreement has no bearing on

the copyright ownership in any photographs created by Navarro for use by P&G.” Sedlik 2/5/20

Rpt. at 43 (Doc. 182-2, #7939).

         In their summary judgment motions, both parties have sought summary judgment on the

2007 Supplier Agreement and argued that it is unambiguous. However, if the Court were to find

the 2007 Supplier Agreement to be ambiguous, then the Court will consider extrinsic evidence,

which could include Professor Sedlik’s expertise on industry licensing agreements and/or

industry custom and usage. See, e.g., Ed Schmidt Pontiac-GMC Truck, Inc. v. DaimlerChrysler



                                                34
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 40 of 45 PAGEID #: 12905




Motors Co., 2008 WL 668242, at *3 n.2 (N.D. Ohio Mar. 4, 2008) (collecting cases). In any

event, Defendants’ objection to Professor Sedlik’s supposed legal opinions is, at a minimum,

premature until the Court rules on the pending summary judgment motions that will clarify what

issues remain for the jury.

                 3.    Contrary to Defendants’ motion, Professor Sedlik does not purport to
                       offer an expert opinion on the “Additional Unauthorized Usages”

         Shortly before Professor Sedlik’s original report was due, Navarro’s trial team produced

an infringement report documenting nearly 4,000 additional instances of potential infringements

based upon additional infringing uses located on the Internet. In his original report, Professor

Sedlik noted that he was comparing these usages in the Infringement Report to the usages in his

Table of Usages to identify potential duplicates or uses that are otherwise invalid. Professor

Sedlik gave a hypothetical example regarding how additional uses identified in the Infringement

Report might impact his actual damages calculation. Sedlik 2/5/20 Rpt. at 57 (Doc. 182-2,

#7953). At no point in time did Professor Sedlik purport to offer an opinion on actual damages

based upon the Additional Unauthorized Uses. As Professor Sedlik made clear in his rebuttal

report, “Section GG of my Preliminary Report [discussing Additional Unauthorized Usages] was

a clearly stated ‘rough estimate’ that was expressly not intended to be an opinion of actual

damages.” Sedlik 3/31/20 Rpt. at 47 (Doc. 214-13, #11554). Thus, Defendants’ motion directed

to these Additional Unauthorized Uses is moot as Defendants seek to preclude an alleged opinion

that Professor Sedlik has not offered and has no intention of offering.

                 4.    Defendants’ differing views on the relevant facts in this case are not a
                       Daubert issue

         In the “Factual Background” section of their Motion, Defendants argue that Professor

Sedlik’s position on licensing for packaging advertising contradicts Navarro’s own position.

Mot. at 5. Defendants’ argument is based on one sentence of one email that Defendants wholly

                                                35
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 41 of 45 PAGEID #: 12906




misconstrue, and Professor Sedlik explained in detail in his deposition his disagreement with

Defendants’ interpretation of this one email as well as Defendants’ interpretation of Navarro’s

deposition testimony regarding it. Sedlik Dep. at 218:5-241:20 (Doc. 210, ##1228-33). Again,

this is a cross-examination issue for the jury to give whatever weight, if any, to this particular

email and to Ms. Navarro’s or Professor Sedlik’s testimony regarding it.

                 5.    Professor Sedlik properly considered the amount a willing buyer
                       would have been reasonably required to pay a willing seller at the
                       time they entered into a license, whereas Defendants’ two “experts”
                       improperly relied upon a retroactive analysis based upon information
                       that would have been unknown and unknowable to the parties at the
                       time the license was entered into.

         Defendants apparently complain that Professor Sedlik assumed a series of one-year

licenses as part of his hypothetical licenses. Navarro agrees with Defendants’ statement that with

the exception of a license to use one of her Images in a monthly magazine, “the time period

associated with the usage [of her Images] is always in years.” Mot. at 6. It is odd that Defendants

make this point because Professor Sedlik’s damages calculations are faithful to Navarro’s

practice of licensing her images in yearly increments whereas both of Defendants’ experts’

damages calculations ignored this standard practice. The proper way to calculate damages is (1)

to calculate damages based upon a hypothetical and contemporaneous licensing transaction, and

(2) to assume an annual term for each license. That is what Professor Sedlik did but what Hazel

and Bania failed to do.

         What Hazel and Bania did was to use an improper after-the-fact analysis in which they

considered the actual number of days that a particular image had been used beyond the terms of

the license and then applied a prorated damages calculation to this excessive use for the number

of days of excess usage. But this is flawed in two respects. First, it improperly relies on an after-

the-fact methodology. See, e.g., Hanson v. Alpine Valley Ski Area, Inc., 718 F.2d 1075, 1081


                                                 36
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 42 of 45 PAGEID #: 12907




(Fed. Cir. 1983) (explaining that damages should “be determined not on the basis of a hindsight

evaluation of what actually happened, but on the basis of what the parties to the hypothetical

negotiations would have considered at the time of the negotiations”); Semerdjian v. McDougal

Littell, 641 F.Supp. 2d 233, 239 (S.D.N.Y. 2009) (“Actual damages are to be determined from an

ex ante, or pre-infringement perspective.”).

         Upon expiration of the original term of a license between Navarro and P&G, there would

be no way to predict the number of days that P&G would ultimately use an image in excess of

the original term of the license. Second, it is wrong because the calculation does not assume the

annual licenses based upon a full calendar year that Navarro and P&G always entered into, but

rather calculates a daily license fee as opposed to an annual license fee. Such a practice is also

consistent with industry standards. See Sedlik 3/31/20 Rpt. at 2-3 (Doc. 214-13, #11509-10).

         In fact, in his deposition, one of Defendant’s experts unwittingly validated Professor

Sedlik’s damages approach while invalidating his own approach. See e.g. Bania Dep. at 112:19-

146:19 (Doc. 211, ##10320-29). Bania testified that he calculated Navarro’s annual usage fee to

be $6,500 per year. Bania thus testified that his damages calculation would be to multiply the

$6,500 per year by the actual number of days of usage. If the excess usage was for 2 and ½ years,

then Bania’s damages calculation would be $6,500 multiplied by 2.5 for a damages amount of

$16,250 for a single license of 2 and ½ years. Bania Dep. at 117:4-118:9 (Doc. 211, ##10321-

22). However, Bania was forced to admit that (1) this was an after-the-fact calculation based

upon information (the exact number of days of excess usage) that would have been unknown to

the parties at the time they entered into the extended license, and (2) was not based upon

Navarro’s and P&G’s historical practice of entering into annual licenses. Bania Dep. at 126:14-

128:25 (Doc. 211, #10324).



                                               37
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 43 of 45 PAGEID #: 12908




         Thus, counsel walked Bania through the actual licensing approach the parties would have

undertaken in the hypothetical world in which, at the end of the three-year license term, P&G

would have approached Navarro and sought extended usage. First, Bania agreed that since P&G

would not necessarily have known how many years of extra usage that it would need for the

Image, it would make sense to assume an annual license for one year at $6,500. At the end of

year one, if P&G wanted to extend the license, then it would do so for an additional year.

Likewise, if at the end of year two, P&G wanted to extend the license, then it would do so for

one more year. The net effect of this approach that Bania agreed was the reasonable approach

consistent with the parties’ actual course of dealing would be that the parties would have entered

into three additional annual licenses at $6,500 per year for a total of $19,500 which is exactly the

methodology that Professor Sedlik used in creating his License Tabless. See Sedlik 3/31/20 Rpt.

at 47-48 (Doc. 214-13, #11554-55); Bania Dep. at 117:25-118:9; 129:9-134:3 (Doc. 211,

##10321-22, 10324-25). By contrast, the approach used by Bania and Hazel would be to

calculate a single license for the 2 and ½ years of actual excess usage for a total of $16,250.

Bania Dep. at 117:25-118:9 (Doc. 211, ##10321-22); see Hazel Dep. at 203:3-25; 206:16-20;

241:6-242:22; 253:18-23; 254:24-257:22 (Doc. 217-1, ##11702-03, 11711-12, 11714-15)

(calculates a retroactive license based upon the number of days of excess usage and the total

actual revenues that P&G received from the sale of the products at issue, neither of which

numbers would have been known to Navarro or P&G at the time they agreed to a license).

         Professor Sedlik’s approach is faithful to the way that Navarro and P&G actually

operated, faithful to standard practice in the image licensing industry, and faithful to the legal

requirement that the damages be calculated based upon a hypothetical transaction that the parties

would have entered at the time of the negotiation, and not based upon a retrospective transaction



                                                38
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 44 of 45 PAGEID #: 12909




based upon information that was unknown and unknowable to the parties at that time. Hanson,

718 F.2d at 1081.

         By contrast, the approach advocated by Defendants’ two inexperienced and unqualified

“experts” relies entirely and improperly on 20/20 hindsight regarding the extent of the usage

violation and fails to consider the license extension terms that the parties would have entered into

at the expiration of the original license term. Effectively, both of Defendants’ experts advocate a

fundamentally flawed approach that requires the contracting parties to be mind readers in

projecting future usage violations, whereas Professor Sedlik uses the accepted methodology,

consistent with standard practice in the image licensing industry, and with careful consideration

of what a willing buyer would have been reasonably required to pay a willing seller at the time

the license or license extension was entered into, without the benefit of hindsight. See Bania Dep.

at 121:11-122:25; 134:21-147:21 (Doc. 211, ##10322-23, 10326-29).

                                     IV.     CONCLUSION

         For all the reasons addressed herein, Defendants’ Daubert motion directed to Professor

Sedlik should be denied.




                                                39
4848-4168-9289
Case: 1:17-cv-00406-DRC Doc #: 223 Filed: 08/24/20 Page: 45 of 45 PAGEID #: 12910




Dated: August 24, 2020                 Respectfully submitted,

                                       /s/ Gary Cruciani
                                       Gary Cruciani

                                       John C. Greiner (0005551)
                                       GRAYDON HEAD & RITCHEY LLP
                                       312 Walnut St., Suite 1800
                                       Cincinnati, Ohio 45202
                                       Phone: (513) 629-2734
                                       Fax: (513) 333-4316
                                       Email: jgreiner@graydon.law

                                       MCKOOL SMITH, PC
                                       Gary Cruciani
                                       Carson D. Young
                                       300 Crescent Court, Suite 1500
                                       Dallas, Texas 75201

                                       Counsel for Annette Navarro McCall and
                                       Navarro Photography LLC




                                       40
4848-4168-9289
